        Case: 4:20-cv-00794-JG Doc #: 94 Filed: 05/27/20 1 of 2. PageID #: 1158




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
                v.                                )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                       Respondents.               )



         Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

         Abbott Tests for May 26, 2020 are as follows:


                                DAILY                       TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                         10                                  801
    POSITIVE                           0                                  10
    NEGATIVE                          10                                  69




1
    One test was invalid on May 19, 2020
      Case: 4:20-cv-00794-JG Doc #: 94 Filed: 05/27/20 2 of 2. PageID #: 1159




MASS TESTING – QUEST DIAGNOSTICS

       The following data is for May 26, 2020:

Swabs taken/sent to Quest Diagnostics - 180


                             RESULTS                       TOTAL (since May 11, 2020)
 TESTS
 PERFORMED                      180                                    1131
 POSITIVE                        0                                      250
 NEGATIVE                        0                                      733


                                                 Respectfully submitted,

                                                 JUSTIN E. HERDMAN
                                                 United States Attorney

                                        By: /s/ James R. Bennett II
                                            James R. Bennett II (OH #0071663)
                                            Sara E. DeCaro (OH #0072485)
                                            David M. DeVito (CA #243695)
                                            Assistant United States Attorneys
                                            United States Courthouse
                                            801 West Superior Ave., Suite 400
                                            Cleveland, Ohio 44113
                                            216-622-3988 - Bennett
                                            216-522-4982 - Fax
                                            James.Bennett4@usdoj.gov
                                            Sara.DeCaro@usdoj.gov

                                                 Attorneys for Respondents




                                                 2
